Defendant’s challenges to the sufficiency and weight of the evidence presented by the People to disprove his justification defense are without merit. There was overwhelming proof of defendant’s lack of justification, including evidence that defendant shot the victim 18 times, mostly in the back.
*606Defendant’s suppression motion was properly denied. The record supports the hearing court’s finding of voluntariness. Defendant’s claim that his right to counsel was violated is unsupported by any factual record (see People v Kinchen, 60 NY2d 772).
The challenged portions of the prosecutor’s summation were generally fair comment on the evidence in response to issues raised by defendant and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, Iv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, Iv denied 81 NY2d 884).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur— Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.